                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

JEREMIAH SHERROD                                                                               PLAINTIFF

V.                                 CASE NO. 1:18-CV-00099-JTK

ANDREW SAUL,
Commissioner of Social Security Administration1                                             DEFENDANT

                                                   ORDER

I.     Introduction:

        Plaintiff, Jeremiah Sherrod (“Sherrod”), applied for disability benefits on October 3, 2016,

alleging a disability onset date of February 26, 2014. (Tr. at 12). The claim was denied initially

and upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge (AALJ@)

denied Sherrod’s application. (Tr. at 27). The Appeals Council denied his request for review. (Tr.

at 1). The ALJ=s decision now stands as the final decision of the Commissioner, and Sherrod has

requested judicial review.

          For the reasons stated below, the Court 2 reverses the ALJ's decision and remands for

further review.

II.     The Commissioner=s Decision:

          The ALJ found that Sherrod had not engaged in substantial gainful activity since the

amended alleged onset date of August 15, 2015. (Tr. at 14). The ALJ found, at Step Two of the

sequential five-step analysis, that Sherrod had the following severe impairments: lumbar

spondylosis, asthma, irritable bowel syndrome, attention deficit hyperactivity disorder (ADHD),



1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
anxiety, depression, and obesity. Id.

        At Step Three, the ALJ determined that Sherrod=s impairments did not meet or equal a

listed impairment. (Tr. at 15). Before proceeding to Step Four, the ALJ determined that Sherrod

had the residual functional capacity (ARFC@) to perform work at the sedentary level, with additional

limitations. (Tr. at 17). He could occasionally climb ramps and stairs, balance, stoop, kneel,

crouch, and crawl. Id. He could frequently handle and finger. Id. He would need to avoid

concentrated exposure to dust, odors, gases, fumes, and extreme temperatures. Id. He would be

limited to unskilled work with only occasional contact with supervisors, coworkers, and the

general public. Id.

        The ALJ found that Sherrod was unable to perform any past relevant work. (Tr. at 23).

Next, the ALJ relied on the testimony of a Vocational Expert ("VE") to find that, considering

Sherrod's age, education, work experience and RFC, jobs existed in significant numbers in the

national economy that he could perform. (Tr. at 25). Therefore, the ALJ found that Sherrod was

not disabled. Id.

III.   Discussion:

        A.   Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary


                                                 2
outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).

       B. Sherrod=s Arguments on Appeal

       Sherrod contends that substantial evidence does not support the ALJ=s decision to deny

benefits. He argues that the ALJ erred in his RFC determination and improperly disregarded the

treating physician opinions that Sherrod had severe mental limitations. The Court agrees with

Sherrod that the ALJ did not give proper weight to the psychiatric professional opinions, so

reversal is required.

       Sherrod required inpatient hospitalization for suicidal ideations, depression, and anxiety.

He sought regular outpatient therapy and psychiatric services and was compliant with psychotropic

medications. Those medications did not always help, and he regularly appeared unkempt and

irritable, and anxious. (Tr. at 59, 1180-1192). Five treating providers opined that Sherrod would

be significantly limited by mental illness.

       Notes from Dayspring Behavioral Health showed a serious mental illness with little

improvement, that would interfere with daily functioning. (Tr. at 606-629). In August 2016, Dawn

Pettit, LCSW, opined that “given Jeremiah’s poor social skills, poor emotional regulation, and

anxiety, [he] would struggle in most work environments and would not do well…Additionally, an

attempt to work with a resulting failure in being able to do so would most likely increase depression

and confirm for him negative core beliefs he currently holds.” (Tr. at 595). That same month,

Rebecca Burke, APRN, stated that Sherrod continued to be depressed, was significantly impaired

due to depression, and had a poor prognosis for functional recovery. (Tr. at 596). She continued


                                                 3
by saying that functioning in a work environment without loss of days was not a possibility. Id.

He had poor focus, concentration, flashbacks of abuse, social isolation, inability to follow simple

instructions, severe insomnia, irritable behavior, and anger outbursts. Id.

       Dr. Mary Anderson, M.D., stated that Sherrod was unable to work due to pain and mental

disorders. (Tr. at 721). Throughout 2017, treatment notes showed minimal progress, with

significant mood and anxiety symptoms that interfered with daily functioning. (Tr. at 1180-1193).

In November 2017, Dana Ingram, LPC, found that Sherrod was markedly limited in his ability to

sustain an ordinary routine without special supervision, to accept instructions and respond

appropriately to criticism from supervisors, and to get along with coworkers or peers without

distracting them or exhibiting behavior extremes. (Tr. at 1272-1273). He had moderate limitations

in the rest of the basic work functions. Id.

       Dr. Robin Kerr, APRN, completed a medical source statement in December 2017 stating

that Sherrod was incapable of maintaining a regular work schedule. (Tr. at 1290-1291). She said

he would have a decreased ability to concentrate and persist and would need to be redirected if

required to do work tasks. Id. When Sherrod cried at his hearing, it was clear that stress and contact

with others significantly compromised him. (Tr. at 59).

       It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians. Wagner v. Astrue, 499 F.3d 842, 848 (8th Cir. 2007). He may consider length or

treatment, the doctor’s specialty, response to treatment, and consistency with other evidence of

record. In this case, multiple treating providers opined that Sherrod would have marked difficulty

finding and maintaining employment. Even while the ALJ admitted that “mental status

examinations of record noted consistent anxious and depressed mood with agitation” (Tr. at 22),


                                                  4
she cited some improvement in condition in the latter part of the relevant time-period to support

her assignment of little weight to the treating physician opinions. Given the unpredictable course

of mental illness, “symptom-free intervals and brief periods of improvement are generally of

uncertain duration and marked by the impending possibility of relapse.” Andler v. Chater, 100

F.3d 1389, 1393 (8th Cir. 1996). The longitudinal symptomology requiring multiple inpatient

hospitalizations showed that Sherrod met the severity and durational requirement to prove his

disability.

IV. Conclusion:

        For the reasons stated above, the Court finds that the ALJ’s decision is not supported by

substantial evidence. The ALJ should have given more weight to the multiple treating provider

opinions, which stated that Sherrod was seriously limited by mental illness. The decision is hereby

reversed and the case remanded with instructions for further review.

        IT IS SO ORDERED this 24th day of January, 2020.




                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
